DETAILED ACTION
	This Office action is in response to amendment received April 28, 2021.
The rejection over 35 U.S.C. 112,(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment to claim 1.
The rejection over 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any one of MIYABE et al (8,883,391), NUNOMURA et al (7,150,947), TOMIKAWA et al (6,723,484) and NAKAYAMA et al 97,026,080) is withdrawn in view of the amendment to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over TAJIMA et al (6,528,231).
The claimed invention now recites the following:
    PNG
    media_image1.png
    700
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    840
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    748
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    721
    689
    media_image4.png
    Greyscale

TAJIMA et al (6,528,231) report photosensitive resin composition wherein a polyamic acid is made from a diamine such as 2, 2’-dihydroxy- 3-3’dimethyl- 4, 4’-diaminobiphenyl as seen in column 10, lines 52-56.  In paragraph [0016] and [0017] report substituent groups on the 
    PNG
    media_image5.png
    552
    479
    media_image5.png
    Greyscale

TAJIMA et al lack a working example wherein the monovalent group is at the 2,2’-position of the ring, however formula (2) of paragraph [0017] direct the skilled artisan to use any of the substituents as listed for R5  to  R12 such as hydroxyl or carboxyl group.  The skilled artisan would be able to switch the location of the hydroxyl and methyl groups of 2, 2’-dihydroxy- 3-3’dimethyl- 4, 4’-diaminobiphenyl with the same results from the isomeric compounds.
prima facie obvious to one of ordinary skill in the art at the time of the invention to place a dimethyl group at the 2,2’-position and a dihydroxy group at the 3,3’-position with the reasonable expectation of same or similar results for a composition which is excellent in sensitivity and resolution as taught in paragraph [0011].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
					/John S Chu/                          	                      Primary Examiner, Art Unit 1737                                                                                                                                                        
J.Chu
August 6, 2021